            Case 1:20-cv-09894-LJL Document 40 Filed 08/10/21 Page 1 of 1



                                                                                                 8/10/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
BAKERY AND CONFECTIONERY UNION                                          :
AND INDUSTRY INTERNATIONAL                                              :
PENSION FUND, et al.,                                                   :
                                                                        :
                                                                        :
                                    Plaintiffs,                         :   ORDER
                                                                        :
                  -v-                                                   :   20-CV-9894 (LJL) (JLC)
                                                                        :
ZARO BAKE SHOP, INC., et al.,                                           :
                                                                        :
                                                                        :
                                                                        :
                                    Defendants.                         :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        As discussed with the parties today, the Court will hold a second settlement

conference on September 15, 2021 from 2:00 p.m. to 4:00 p.m. by telephone. The

parties should use the same number and pass code as provided previously.

Defendants are directed to make a revised settlement proposal to the plaintiffs by

August 27, 2021. The parties should each submit an ex parte supplemental

settlement letter to the Court no later than September 13 at 5:00 p.m. by

emailing it to CottNYSDChambers@nysd.uscourts.gov. Should the parties resolve

their dispute in advance of the September 15 conference, they should promptly

advise the Court and the conference will be cancelled.

        SO ORDERED.

Dated: August 10, 2021
       New York, New York



                                                        1
